UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21216 Nuveen Massachusetts AMT-Free Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/28/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Massachusetts AMT-Free Municipal Income Fund (NGX) February 28, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 159.0% (100.0% of Total Investments) MUNICIPAL BONDS – 159.0% (100.0% of Total Investments) Education and Civic Organizations – 31.2% (19.6% of Total Investments) $ 1,700 Massachusetts Development Finance Agency, Revenue Bonds, Boston College Issue, Series 2013S, 7/23 at 100.00 AA– $ 1,845,843 5.000%, 7/01/38 Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Tender Option Bond Trust 1163: 17.464%, 10/01/48 (IF) (4) 10/23 at 100.00 A1 17.361%, 10/01/48 (IF) (4) 10/23 at 100.00 A1 Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2005T-1, 10/15 at 100.00 A1 5.000%, 10/01/39 – AMBAC Insured Massachusetts Development Finance Agency, Revenue Bonds, Lesley University Issue Series B-1 7/21 at 100.00 AA– and B-2, 5.250%, 7/01/33 – AGM Insured Massachusetts Development Finance Agency, Revenue Bonds, Northeastern University, Series 2012, No Opt. Call A2 5.000%, 10/01/31 Massachusetts Development Finance Agency, Revenue Bonds, Northeastern University, Series 2014A: 5.000%, 3/01/39 3/24 at 100.00 A2 5.000%, 3/01/44 3/24 at 100.00 A2 Massachusetts Development Finance Agency, Revenue Bonds, Simmons College, Series 2013J, No Opt. Call BBB+ 5.250%, 10/01/39 Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/17 at 100.00 A+ Series 2007, 5.000%, 9/01/37 – NPFG Insured Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/22 at 100.00 A+ Series 2012, 5.000%, 9/01/50 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/18 at 100.00 AA– Series 2008A, 5.000%, 1/01/42 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northeastern 10/20 at 100.00 A2 University, Series 2010A, 4.875%, 10/01/35 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Fin No Opt. Call BBB Authority, Higher Ed Rev and Rev Refunding Bonds, University of the Sacred Heart Project, Series 2012, 5.000%, 10/01/42 Total Education and Civic Organizations Health Care – 26.7% (16.8% of Total Investments) Massachusetts Development Finance Agency, Hospital Revenue Bonds, Cape Cod Healthcare 11/23 at 100.00 A– Obligated Group, Series 2013, 5.250%, 11/15/41 Massachusetts Development Finance Agency, Revenue Bonds, Covenant Health System Obligated 7/22 at 100.00 A Group, Series 2012, 5.000%, 7/01/31 Massachusetts Development Finance Agency, Revenue Bonds, Milford Regional Medical Center 7/23 at 100.00 BBB– Issue, Series 2014F, 5.750%, 7/15/43 Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 7/21 at 100.00 AA 2012L, 5.000%, 7/01/36 Massachusetts Development Finance Agency, Revenue Bonds, Southcoast Health System Obligated 7/23 at 100.00 A Group Issue, Series 2013F, 5.000%, 7/01/37 Massachusetts Development Finance Agency, Revenue Bonds, The Lowell General Hospital, Series 7/23 at 100.00 BBB+ 2013G, 5.000%, 7/01/37 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Healthcare 11/19 at 100.00 AA– Obligated Group, Series 2004D, 5.125%, 11/15/35 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B1 Capital Asset Program Converted June 13,2008: 5.375%, 2/01/26 – NPFG Insured 8/18 at 100.00 A 5.375%, 2/01/27 – NPFG Insured 8/18 at 100.00 A Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A Series B2, Capital Asset Program, Converted June 9, 2009, 5.375%, 2/01/28 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Dana-Farber Cancer 12/18 at 100.00 A1 Institute, Series 2008K, 5.000%, 12/01/37 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional 7/17 at 100.00 BBB– Medical Center, Series 2007E, 5.000%, 7/15/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB+ Project, Series 2005D, 5.250%, 7/01/30 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 BBB+ Health Care, Series 2005D, 5.000%, 7/01/33 Total Health Care Housing/Multifamily – 8.8% (5.6% of Total Investments) Boston Housing Authority, Massachusetts, Capital Program Revenue Bonds, Series 2008, 5.000%, 4/18 at 100.00 AA– 4/01/20 – AGM Insured Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor 7/17 at 100.00 BB Project, Series 2007, 4.800%, 7/20/48 Massachusetts Housing Finance Agency, Housing Bonds, Series 2003H, 5.125%, 6/01/43 6/14 at 100.00 AA– Total Housing/Multifamily Industrials – 8.0% (5.0% of Total Investments) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 8/14 at 100.00 A 5.125%, 2/01/34 – NPFG Insured 8/14 at 100.00 A Total Industrials Long-Term Care – 0.8% (0.5% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Loomis Communities, Series 2013A, 1/23 at 100.00 BBB– 5.250%, 1/01/26 Tax Obligation/General – 15.9% (10.0% of Total Investments) Massachusetts State, General Obligation Bonds, Consolidated Loan, Series 2004B, 5.250%, No Opt. Call AA+ 8/01/21 – AGM Insured Newburyport, Massachusetts, General Obligation Bonds, Municipal Purpose Loan Series 2013, 1/23 at 100.00 AA+ 4.000%, 1/15/30 North Attleborough, Massachusetts, General Obligation Bonds, Series 2004, 5.000%, 7/15/15 – 7/14 at 101.00 Aa2 FGIC Insured North Reading, Massachusetts, General Obligation Bonds, Series 2012, 5.000%, 5/15/35 – 5/22 at 100.00 Aa2 AMBAC Insured Total Tax Obligation/General Tax Obligation/Limited – 26.2% (16.4% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 75 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/37 1/22 at 100.00 A Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2002, 5.000%, 5/01/32 – 5/14 at 100.00 A– AMBAC Insured Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2012A, 5.000%, 7/01/41 7/22 at 100.00 AAA Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/18 at 100.00 AA 5/01/33 – AGC Insured Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/38 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2011B, No Opt. Call AA+ 5.000%, 10/15/35 Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, No Opt. Call A1 1/01/20 – FGIC Insured Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Series 2013A, 6/21 at 100.00 AAA 5.000%, 6/01/38 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series No Opt. Call BBB+ 2012A, 5.000%, 10/01/32 Total Tax Obligation/Limited Transportation – 4.1% (2.6% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Port Authority, Revenue Bonds, Series 2012B, 5.000%, 7/01/33 7/22 at 100.00 AA Total Transportation U.S. Guaranteed – 14.0% (8.8% of Total Investments) (5) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 5.000%, 8/01/31 8/16 at 100.00 AA+ (5) (Pre-refunded 8/01/16) – AMBAC Insured Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2005C, 5.000%, 9/01/22 9/15 at 100.00 Aaa (Pre-refunded 9/01/15) University of Massachusetts Building Authority, Senior Lien Project Revenue Bonds, Series 11/14 at 100.00 AA (5) 2004-1, 5.375%, 11/01/21 (Pre-refunded 11/01/14) – AMBAC Insured Total U.S. Guaranteed Utilities – 9.5% (6.0% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AA– Massachusetts Clean Energy Cooperative Corporation, Revenue Bonds, Massachusetts Municipal 7/23 at 100.00 A1 Lighting Plant Cooperative, Series 2013, 5.000%, 7/01/32 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, Covanta 11/17 at 100.00 BB+ Energy Project, Series 2012B, 4.875%, 11/01/42 Total Utilities Water and Sewer – 13.8% (8.7% of Total Investments) Lynn Water and Sewer Commission, Massachusetts, General Revenue Bonds, Series 2003A, 5.000%, 6/14 at 100.00 A1 12/01/32 – NPFG Insured Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 8/16 at 100.00 AAA 4.375%, 8/01/31 (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2002J, 5.250%, No Opt. Call AA+ 8/01/19 – AGM Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 4.000%, 8/01/46 8/16 at 100.00 AA+ Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding 11/20 at 100.00 AA– Series 2010B, 5.000%, 11/15/30 – AGC Insured Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Series 2003A, 7/14 at 100.00 A+ 5.000%, 7/01/16 – NPFG Insured Total Water and Sewer $ 56,100 Total Long-Term Investments (cost $58,066,243) Floating Rate Obligations – (0.9)% MuniFund Term Preferred Shares, at Liquidation Value – (59.3)% (6) Other Assets Less Liabilities – 1.2% Net Assets Applicable to Common Shares – 100% $ 37,223,417 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 28, 2014, the cost of investments was $57,716,016. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 28, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 37.3%. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Massachusetts AMT-Free Municipal Income Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29, 2014
